      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


JOHN F. DIMARCO, JOSEPH
SERPENTE,                               Civ. No. 19-15597(RMB/KMW)
     Plaintiffs,                        MEMORANDUM OPINION & ORDER
           v.

LORI COATES, COATES
INNOVATIONS, LLC d/b/a SUPPORT
THE FOOT,

     Defendants.



     THIS MATTER comes before the Court upon its own Order to

Show Cause why this case should not be transferred to either the

Eastern District of Pennsylvania or the Western District of

Washington pursuant to 28 U.S.C. § 1404(a). [See Dkt. No. 12].

Following a period of time when the case was administratively

terminated to allow the parties to pursue settlement, the case

was reactivated on April 9, 2020. [See Dkt. No. 29].          Now, upon

review of the parties’ respective arguments regarding transfer,

the Court finds this matter should be transferred to the United

States District Court for the Western District of Washington.

I.   BACKGROUND

     Plaintiffs John DiMarco and Joseph Serpente (“Plaintiffs”)

are businessmen who allegedly contracted with Defendant Lori

Coates to provide services for her business, Defendant Coates
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 2 of 10



Innovations, LLC d/b/a Support the Foot (collectively, with Ms.

Coates, “Defendants”).     Ms. Coates’ business, “Support the

Foot,” is based in Washington state and manufactures products

intended to provide treatment and relief for certain types of

painful foot conditions.     According to Plaintiffs, Mr. DiMarco

is a certified pedorthist (“CPed”), meaning that he is “a person

trained to modify footwear and devices in order to treat foot

conditions.” See Compl., at ¶¶ 11-12.

    As alleged, Plaintiffs met Ms. Coates at a trade show in

Orlando, Florida, where Plaintiffs became interested in Support

the Foot and pitched their services Ms. Coates.         Following the

trade show, Plaintiffs corresponded with Ms. Coates via email,

ultimately contracting with Support the Foot to provide various

services, which included assistance with “marketing and sales

activities and assisting in regulatory compliance and other

activities to support sales and increasing the marketing and

distribution of STF’s product.” See Dkt. No. 30, at 2.

Plaintiffs allege that they performed services to further their

contractual obligations to Support the Foot from October 2015

until the contract was terminated by Ms. Coates in August 2017.

    Plaintiffs commenced this action in the Superior Court of

New Jersey, Law Division, Burlington County on June 20, 2019,

contending that Defendants never compensated them for their work

performed under the contract.      Shortly thereafter, Defendants,


                                       2
       Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 3 of 10



who are citizens of Washington state, removed the case to this

Court on the basis of diversity jurisdiction.         Though Defendants

removed the case to this Court, they continue to contest the

existence of personal jurisdiction in the state of New Jersey.

After this matter was administratively terminated for the

parties to explore the possibility of settlement, this matter

now comes before the Court upon its own Order to Show Cause why

this case should not be transferred to the Western District of

Washington (where Defendants are located) or the Eastern

District of Pennsylvania (where Plaintiffs coordinated a

research project).



II.   LEGAL STANDARD & ANALYSIS

      Section 1404(a) of Title 28 of the United States Code

provides that: “For the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil

action to any other district or division where it might have

been brought.”    In this case, Plaintiffs contend that New

Jersey, where they performed the majority of their work under

the contract, is the appropriate venue.1        Defendants, however,



1 Plaintiffs also allege that they represented Defendant at a
trade show in Atlantic City, New Jersey. Although Plaintiffs
claim that they performed all work under the contract in New
Jersey, they acknowledge that a research project they
coordinated at Temple University was conducted at Temple

                                        3
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 4 of 10



argue that Defendants had insufficient contact with New Jersey

to warrant either personal jurisdiction or venue in New Jersey.

On this point, Defendants assert that they never even specified

where Plaintiffs would be performing work under the contract.

Given that Plaintiffs knowingly pitched their services to

perform work for a business based in Washington state and

Defendants allege that they neither traveled to New Jersey for

business nor specified where the work needed to be performed,

the Court finds that transfer to the Western District of

Washington is warranted.

    As an initial matter, the parties do not appear to

genuinely dispute that this action, which arises from

Plaintiffs’ dispute with Defendants’ Kent, Washington-based

business, could have been filed in the Western District of

Washington.   “If the proposed alternative forum is appropriate,”

as it is here, “it is then within the Court’s discretion to

transfer the action.” Taylor v. Global Credit & Collection

Corp., 2010 WL 2521758, at *1 (D.N.J. June 14, 2010) (citing

Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995)).

Indeed, “Section 1404(a) is intended to place discretion in the

district court to adjudicate motions for transfer according to

an ‘individualized, case-by-case consideration of convenience


University in Philadelphia. Additionally, billing invoices sent
to Defendants list a Pennsylvania address.


                                       4
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 5 of 10



and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22,

29 (1988)(quoting Van Dusen v. Barrack, 376 U.S. 612, 622

(1964)). “A determination that transfer to another jurisdiction

is appropriate represents an ‘exercise ... of structured

discretion by trial judges appraising the practical

inconveniences posed to the litigants and the court should a

particular action be litigated in one forum rather than

another.’” Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450

(D.N.J. 1999)(internal citations omitted).        Thus, the district

court “is vested with a large discretion” to determine when

transfer should be ordered “for the convenience of parties and

witnesses, in the interest of justice,” pursuant to § 1404(a).

Solomon v. Continental Am. Life Ins. Co., 472 F.2d 1043, 1045

(3d Cir. 1973).

    In deciding whether to transfer an action under § 1404(a),

courts in the Third Circuit consider both private and public

interests, the Court addresses these factors below.


    A.    Private Interest Factors

    As delineated in Jumara v. State Farm Insurance, 55 F.3d

873, 880 (3d Cir. 1995), the Court must consider the following

private interest factors when determining whether a § 1404(a)

transfer is appropriate:

          1) the plaintiff’s forum preference; 2) the
          defendant’s forum preference; 3) where the


                                       5
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 6 of 10



          claim arose; 4) the convenience of the parties
          as indicated by their relative physical and
          financial condition; 5) the convenience of the
          witnesses, but only to the extent they may be
          unavailable for trial in one of the fora; and
          6) the location of books and records
          (similarly to the extent that they could not
          be produced in the alternative forum).

Id. at 879 (internal citations omitted).

     With regard to the private interest factors, it is clear

that Plaintiffs prefer New Jersey.         Generally, a plaintiff’s

choice of forum is “a paramount consideration” to transfer

determinations, Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d

Cir. 1970), and “should not be lightly disturbed.” Jumara, 55

F.3d at 879.   Here, however, Plaintiffs’ choice of forum

warrants less deference because the operative facts have only a

tangential connection to New Jersey.2 See, e.g., Goldstein v. MGM

Grand Hotel & Casino, 2015 WL 9918414, at *2 (D.N.J. Nov. 5,

2015)(“the plaintiff’s choice of forum is discounted

significantly where ‘the case has little connection with the

chosen forum,’ and the nucleus of operative facts occurred

elsewhere.”)(quoting Job Haines Home for the Aged v. Young, 936

F. Supp. 223, 227-28 (D.N.J. 1996)); Newcomb v. Daniels, Saltz,

Mongeluzzi & Barrett, Ltd., 847 F. Supp. 1244, 1246 (D.N.J.



2 In this case, Defendants never specifically sought out a vendor
to perform work in New Jersey, rather, it was Plaintiffs who
pitched their services to perform work for a Washington-based
business.


                                       6
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 7 of 10



1994)(“courts assign the plaintiff’s choice of forum significant

weight unless the case has little connection with the chosen

forum.”)(citing Shutte, 431 F.2d at 25); Am. Tel. & Tel. Co. v.

MCI Commc'ns Corp., 736 F. Supp. 1294, 1306 (D.N.J. 1990)

(“Where the operative facts of a lawsuit occur outside the forum

selected by the plaintiff, that choice is entitled to less

deference.”)(internal citations omitted).

    Defendants support the transfer of this matter to

Washington state, which they contend is the only venue with

proper jurisdiction over this matter.       Although Plaintiffs argue

that the District of New Jersey is a more convenient venue, they

fail to specify what witnesses, other than themselves, for whom

New Jersey would be more convenient.       On the other hand, Ms.

Coates and her business, STF’s books and records, and any STF

witnesses are located or reside in Washington.         Whereas Ms.

Coates never traveled to New Jersey on business, Plaintiffs

apparently traveled to trade shows around the country pursuing

business leads.   Since witnesses would have to travel across the

country to either venue, the Court finds that the location of

the business in question makes these factors weigh in favor of

transfer to the Western District of Washington.




                                       7
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 8 of 10



    B.    Public Interest Factors

    As set forth by the Third Circuit in Jumara, this Court

must also consider the relevant public interest factors in

relation to transfer:

          1) the enforceability of the judgment; 2)
          practical considerations that could make the
          trial easy, expeditious, or inexpensive; 3)
          the relative administrative difficulty in the
          two fora resulting from court congestion; 4)
          the   local   interest  in   deciding   local
          controversies at home; 5) the public policies
          of the fora; and 6) the familiarity of the
          trial judge with the applicable state law in
          diversity cases.

Jumara, 55 F.3d at 879-80.

    The first factor - the enforceability of the judgment -

weighs in favor of transfer.      Defendants are located in

Washington and admit that courts in the state of Washington

would have personal jurisdiction over this case.         Therefore, any

judgment from a court in Washington would undoubtedly be

enforceable there.

    Next, both the practical and administrative considerations

weigh in favor of transfer to the Western District of

Washington.     Both the Western District of Washington and the

District of New Jersey have federal judicial vacancies that the

Judicial Conference of the United States has deemed “judicial

emergencies.”    However, on a relative basis, the District of New

Jersey has greater docket congestion than the Western District



                                       8
      Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 9 of 10



of Washington.3   Moving this case to the Western District of

Washington, which is closer to Defendants and would help resolve

Defendant’s jurisdictional concerns are more likely to make

trial easier, more expeditious, and less expensive.

     The Court also considers the local interest in deciding

local controversies at home, finding that this Court’s interest

is minimal.   This Court’s only connection to this matter is that

Plaintiffs apparently resided in New Jersey for some of the time

that they performed services for a Washington state-based

company.   Because the business they performed work for is based

in Washington, this would be a more a “local” controversy in

Washington.   Given that the business is based in Washington,

courts there would have a strong interest in adjudicating the

dispute.

     Additionally, since federal courts are generally well-

equipped to apply the laws of other states and frequently do so

in diversity cases, the Court finds that familiarity of the

trial judge with applicable state law is a neutral factor in

this instance.



3 Whereas the Western District of Washington has five vacancies
deemed “judicial emergencies” with a weighted average of 469
filings per judge, the District of New Jersey has six vacancies
deemed “judicial emergencies” with a weighted average of 1,051
filings per judge. See https://www.uscourts.gov/judges-
judgeships/judicial-vacancies/judicial-emergencies (accessed on
September 11, 2020)


                                       9
     Case 2:20-cv-01396-JRC Document 34 Filed 09/18/20 Page 10 of 10



III. CONCLUSION

     For the reasons set forth herein, this Court finds that the

private and public factors weigh in favor of transfer.          In doing

so, the Court also notes that the Third Circuit has previously

held that a court need not reach a conclusion regarding personal

jurisdiction prior to effecting a § 1404(a) transfer of an

action to another district court. See Allegheny Techs., Inc. v.

Strecker, 2007 WL 852547, at *8 (W.D. Pa. Mar. 16, 2007)(citing

United States v. Berkowitz, 328 F.2d 358 (3d Cir. 1964)); see

also Lafferty v. St. Riel, 495 F.3d 72, 80 (3d Cir. 2007), as

amended (July 19, 2007), as amended (Nov. 23, 2007)(noting that

the Third Circuit has held “that a § 1404(a) transfer was

available even though there was no personal jurisdiction”).

Therefore, the Court will transfer this matter to the Western

District of Washington, pursuant to 28 U.S.C. § 1404(a), without

any determination regarding Plaintiff’s objections to personal

jurisdiction.

     ACCORDINGLY, it is on this 18th day of September 2020,

hereby

     ORDERED that this case shall be TRANSFERRED to the United

States District Court for the Western District of Washington,

pursuant to 28 U.S.C. § 1404(a).

                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 UNITED STATES DISTRICT JUDGE


                                      10
